FILED
                             NOT FOR PUBLICATION                             APR 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARCO ANTONIO GARCIA-                            No. 07-71682
NAVICHOQUE,
                                                 Agency No. A027-617-020
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Marco Antonio Garcia-Navichoque, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen removal proceedings. Our jurisdiction is governed by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Garcia-Navichoque’s

motion to reopen as untimely, and he failed to qualify for any exception to the time

limitation. See 8 C.F.R. § 1003.2(c). We lack jurisdiction to review the BIA’s sua

sponte denial of the motion to reopen. See Ekimian v. INS, 303 F.3d 1153, 1159

(9th Cir. 2002).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   07-71682